Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moenkemoeller (DE 102016014858) in view of Jimenez Hernandez et al. (US 2018/0208151).
Regarding claim 2, Moenkemoeller discloses a vehicle with a system for detecting and alerting improper usage of a seatbelt 5 of the vehicle, the vehicle comprising: a system comprising: a vehicle seat having a seat cushion 2 and a seat back 3; at least one belt 5, wherein the at least one belt is intended to restrain an occupant sitting on the vehicle seat; a sensor module 7 (8, 9, 10, figures 1-3)associated with the at least one belt, the sensor module configured to generate one or more signals indicative of at least one parameter associated with at least one of the vehicle seat, the at least one belt, or the occupant sitting on the vehicle seat; and a controller 15 configured to: receive the one or more signals indicative of the at least one parameter; analyze the received one or more signals. 
However, Moenkemoeller fails to disclose characterize operation of the vehicle based on the analyzed one or more signals; and provide information regarding the characterization.
Instead, Jimenez Hernandez et al. disclose a controller 52 characterize operation of the vehicle based on the analyzed one or more signals (0013); and provide information regarding the characterization (0015-0017 discloses the computer can wirelessly communicate to send and receive data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Jimenez Hernandez et al. and use a computer in the invention of Moekemoeller in order to precisely control the seat belt according to individual user during an incident.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636